           Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 1 of 25


 1   TINA WOLFSON (SBN 174806)                     BEN BARNOW*
     twolfson@ahdootwolfson.com                    b.barnow@barnowlaw.com
 2   ROBERT AHDOOT (SBN 172098)                    ERICH P. SCHORK*
 3   rahdoot@ahdootwolfson.com                     e.schork@barnowlaw.com
     THEODORE MAYA (SBN 223242)                    ANTHONY L. PARKHILL*
 4   tmaya@ahdootwolfson.com                       aparkhill@barnowlaw.com
     AHDOOT & WOLFSON, PC                          BARNOW AND ASSOCIATES, P.C.
 5   2600 W. Olive Avenue, Suite 500               205 West Randolph Street, Suite 1630
     Burbank, CA 91505-4521                        Chicago, IL 60606
 6   Telephone: 310.474.9111                       Telephone: 312.621.2000
     Facsimile: 310.474.8585
 7
     ANDREW W. FERICH*
 8   aferich@ahdootwolfson.com                     * pro hac vice to be filed
     AHDOOT & WOLFSON, PC
 9   201 King of Prussia Road, Suite 650
10   Radnor, PA 19087
     Telephone: 310.474.9111
11   Facsimile: 310.474.8585
12   Attorneys for Plaintiff and the Proposed
     Class
13
     [Additional counsel appear on signature page]
14
15                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17   JARAMEY STOBBE, individually and              Case No.
     on behalf of all others similarly situated,
18
                         Plaintiff,                CLASS ACTION COMPLAINT
19          v.
20   ACCELLION, INC.,                              JURY TRIAL DEMANDED
21
                         Defendant.
22
23
           Plaintiff Jaramey Stobbe (“Plaintiff”), individually and on behalf of all others
24
     similarly situated, upon personal knowledge of facts pertaining to himself and on
25
     information and belief as to all other matters, by and through undersigned counsel, brings
26
     this Class Action Complaint against Defendant Accellion, Inc. (“Accellion” or
27
     “Defendant”).
28

                                                -1-
                                      CLASS ACTION COMPLAINT
           Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 2 of 25


 1                                NATURE OF THE ACTION
 2         1.     Plaintiff brings this class action on behalf of himself and all other individuals
 3 (“Class Members”) who had their sensitive personal information—including but not
 4 limited to names, email addresses, phone numbers, home addresses, dates of birth, Social
 5 Security numbers (SSN), bank account and routing information, information used to
 6 process health insurance claims, and prescription information1 (collectively, “Personal
 7 Information”)—disclosed to unauthorized third parties during a data breach
 8 compromising Accellion’s legacy File Transfer Appliance software (the “Data Breach”).
 9         2.     Accellion made headlines in late 2020/early 2021 (and continues to receive
10 a raft of negative publicity) following its December 23, 2020 disclosure to numerous
11 clients that criminals breached Accellion’s client submitted data via a vulnerability in its
12 represented “secure” file transfer application.2
13         3.     Accellion is a software company that provides third-party file transfer
14 services to clients. Accellion makes and sells a file transfer service product called the File
15 Transfer Appliance (“FTA”). Accellion’s FTA is a 20-year-old, obsolete, “legacy
16 product” that was “nearing end-of-life”3 at the time of the Data Breach, thus leaving it
17 vulnerable to compromise and security incidents.
18         4.     During the Data Breach, unauthorized persons gained access to Accellion’s
19 clients’ files by exploiting a vulnerability in Accellion’s FTA platform.
20
21   1
     Rich Barak, NEW: Kroger data breach investigation continues, ATLANTA. NEWS.
22 NOW. (Feb. 21, 2021), https://www.ajc.com/news/breaking-kroger-advises-customers-
23 of-data-breach-affecting-pharmacy/R44FKCSVLNDTJHA53ON36HO2CA/ (last
   visited Feb. 22, 2021).
24 2
     Lucas Ropek, The Accellion Data Breach Seems to Be Getting Bigger, GIZMODO (Feb.
25 11, 2021, 8:47 P.M.), https://gizmodo.com/the-accellion-data-breach-seems-to-be-
   getting-bigger-1846250357 (last visited Feb. 22, 2021).
26
   3
     ACCELLION, Accellion Responds to Recent FTA Security Incident (Jan. 12, 2021),
27
   https://www.accellion.com/company/press-releases/accellion-provides-update-to-
28 recent-fta-security-incident/ (last visited Feb. 22, 2021)

                                              -2-
                                    CLASS ACTION COMPLAINT
           Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 3 of 25


 1        5.     On February 19, 2021, The Kroger Co. (“Kroger”) publicly confirmed that
 2 the Personal Information of Kroger pharmacy customers, along with “certain associates’
 3 HR data . . . and certain money services records,” was compromised in the well-
 4 publicized Data Breach of its file transfer software vendor, Accellion.
 5        6.     In a press release, Kroger identified that, inter alia, customers of Kroger
 6 Health and Money Services were impacted.4 Little information is available about the
 7 disclosure of Kroger employee and money service customer records, but reports indicate
 8 more specifically that pharmacy customers of The Little Clinic, Kroger Pharmacies, and
 9 Kroger’s family of pharmacies operated by Ralphs Grocery Company and Fred Meyer
10 Stores Inc. are all potentially impacted by the Data Breach. Other affiliated pharmacies
11 possibly impacted by the Data Breach include Jay C Food Stores, Dillon Companies,
12 LLC, Baker’s, City Market, Gerbes, King Soopers, Quality Food Centers, Roundy’s
13 Supermarkets, Inc., Copps Food Center Pharmacy, Mariano’s Metro Market, Pick ‘n
14 Save, Harris Teeter, LLC, Smith’s Food and Drug, Fry’s Food Stores, Healthy Options,
15 Inc., Postal Prescription Services, and Kroger Specialty Pharmacy.5
16        7.     On January 23, 2021, Accellion informed Kroger that Kroger’s files and
17 information were impacted by the Data Breach. Specifically, Accellion notified Kroger
18 that an unauthorized person gained access to certain Kroger files by exploiting a
19 vulnerability in Accellion’s FTA platform.
20
21
22   4
    The Kroger Co., Accellion Security Incident Impacts Kroger Family of Companies
23 Associates and Limited Number of Customers, CISION PR NEWSWIRE (Feb. 19, 2021,
   4:05 P.M.), https://www.prnewswire.com/news-releases/accellion-security-incident-
24
   impacts-kroger-family-of-companies-associates-and-limited-number-of-customers-
25 301231891.html (last visited Feb. 22, 2021).
     5
26  Chris Mayhew, Kroger advises customers of a data breach affecting pharmacy and
   Little Clinic, CINCINATI.COM | THE ENQUIRER (Feb. 19, 2021, 8:34 A.M.),
27
   https://www.cincinnati.com/story/news/2021/02/19/kroger-warns-customers-medical-
28 prescriptions-data-breach/4514664001/ (last visited Feb. 22, 2021).

                                            -3-
                                  CLASS ACTION COMPLAINT
           Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 4 of 25


 1         8.    At the time of the Data Breach, Kroger, along with reportedly numerous
 2 others, was a client of Accellion. Accellion’s services to Kroger, and the other customers,
 3 included the use of Accellion’s outdated and vulnerable FTA platform for large file
 4 transfers. The Personal Information of Kroger’s pharmacy customers, employees, and
 5 money service customers, among others, was accessed by and disclosed to criminals
 6 without authorization because the criminals were able to exploit vulnerabilities in
 7 Accellion’s FTA product.
 8         9.    Accellion was well aware of the data security shortcomings in its FTA
 9 product. Nevertheless, Accellion continued to use FTA with its clients, putting
10 Accellion’s file transfer service clients and their clients’ customers and employees at risk
11 of being impacted by a breach.
12         10.   Accellion’s failure to ensure that its file transfer services and products were
13 adequately secure fell far short of its obligations and Plaintiff’s and Class Members’
14 reasonable expectations for data privacy, has jeopardized the security of their Personal
15 Information, and has put them at serious risk of fraud and identity theft.
16         11.   As a result of Accellion’s conduct and the Data Breach, Plaintiff and Class
17 Members’ privacy has been invaded. Their Personal Information is now in the hands of
18 criminals, and they face a substantially increased risk of identity theft and fraud.
19 Accordingly, these individuals now must take immediate and time-consuming action to
20 protect themselves from such identity theft and fraud.
21         12.   The acts and failures of Accellion, as described more particularly below,
22 were negligent, negligent per se, and invaded Plaintiff’s and Class Members’ privacy.
23                                            PARTIES
24         13.   Plaintiff Jaramey Stobbe is a citizen of Wisconsin and resides in Waukesha,
25 Wisconsin.
26         14.   Plaintiff has received a notice letter from Kroger stating that his Personal
27 Information was compromised by the Data Breach.
28

                                             -4-
                                   CLASS ACTION COMPLAINT
           Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 5 of 25


 1         15.    In the letter, Kroger confirmed to Plaintiff that “[this] incident involved your
 2 personal information” and that the “impacted information may include names, email
 3 address and other contact information, date of birth, Social Security number, and for some
 4 associates or former associates, may have also included certain salary information. …”
 5         16.    Defendant Accellion Inc. is a Delaware corporation with corporate
 6 headquarters located at 1804 Embarcadero Road, Suite 200, Palo Alto, California 94303.
 7                             INTRADISTRICT ASSIGNMENT
 8         17.    Assignment to the San Jose Division is appropriate under Local Rule 3-2(c)
 9 because Accellion is headquartered in Palo Alto, California, and a substantial part of the
10 events giving rise to this action and the claims asserted herein occurred in Santa Clara
11 County.
12                                 JURISDICTION AND VENUE
13         18.    This Court has subject matter jurisdiction over this action pursuant to the
14 Class Action Fairness Act of 2005, 28 U.S.C. § 1332(a) and (d), because the matter in
15 controversy, exclusive of interest and costs, exceeds the sum or value of five million
16 dollars ($5,000,000.00) and is a class action in which Plaintiffs are citizens of states
17 different from Defendant. Further, greater than two-thirds of the Class members reside
18 in states other than the state in which Defendant is a citizen.
19         19.    The Court has personal jurisdiction over Accellion because Accellion has a
20 principal office in California, does significant business in California, and otherwise has
21 sufficient minimum contacts with and intentionally avails itself of the markets in
22 California through its promotion, marketing, and sale of file transfer services.
23         20.    Venue properly lies in this judicial district because, inter alia, Defendant has
24 a principal place of business, transacts substantial business, has agents, and is otherwise
25 located in this district; and a substantial part of the conduct giving rise to the claims
26 occurred in this judicial district.
27
28

                                              -5-
                                    CLASS ACTION COMPLAINT
           Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 6 of 25


 1                                FACTUAL ALLEGATIONS
 2         A.     Accellion and its Unsecure File Transfer Platform, FTA
 3         21.    Accellion is a Palo Alto-based software company that makes, markets, and
 4 sells file transfer platforms and services.
 5         22.    Accellion touts its products and services as “prevent[ing] data breaches”6
 6 and as being secure. On its website, Accellion states:
 7         The Accellion enterprise content firewall prevents data breaches and
 8         compliance violations from third party cyber risk. CIOs and CISOs rely on the
           Accellion platform for complete visibility, security and control over . . .
 9         sensitive content across email, file sharing, mobile, enterprise apps, web
           portals, SFTP, and automated inter-business workflows.7
10
11         23.    Accellion also touts its commitment to data privacy, claiming that “[d]ata
                                                                         8
12 privacy is a fundamental aspect of the business of Accellion . . . .”
13         24.    Accellion markets its products and services as capable of safely transferring
14 sensitive Personal Information through file sharing, claiming that “[w]hen employees
15 click the Accellion button, they know it’s the safe, secure way to share sensitive
                      9
16 information. . . .”
17         25.    Despite these assurances and claims, Accellion failed to offer safe and
18 secure file transfer products and services and failed to adequately protect Plaintiff’s and
19 Class Members’ Personal Information entrusted to it by Accellion’s clients, including
20 Kroger.
21
22
23   6
     ACCELLION, About Accellion, https://www.accellion.com/company/ (last visited Feb.
24 22, 2021) (last visited Feb. 22, 2021).
   7
25 Id. (emphasis added).
     8
      ACCELLION, Accellion Privacy Policy, https://www.accellion.com/privacy-policy/ (last
26
     visited Feb. 22, 2021).
27   9
    ACCELLION, About Accellion, https://www.accellion.com/company/ (last visited Feb.
28 22, 2021) (emphasis added).

                                             -6-
                                   CLASS ACTION COMPLAINT
            Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 7 of 25


 1          26.    This is because the product that Accellion offered, and which its clients used,
 2 was not secure and, by Accellion’s own acknowledgment, outdated.
 3          27.    The FTA—or File Transfer Appliance—is Accellion’s twenty-year-old
 4 “legacy” file transfer software, which purportedly is designed and sold for large file
 5 transfers.10
 6          28.    According to Accellion, the product has become an obsolete “legacy
 7 product” that was “nearing end-of-life,”11 thus leaving it vulnerable to compromise and
 8 security incidents. Accellion acknowledged that the FTA program is insufficient to keep
 9 file transfer processes secure “in today’s breach-filled, over-regulated world” where “you
10 need even broad protection and control.”12
11          29.    Key people within Accellion have acknowledged the need to leave the FTA
12 platform behind due to the security concerns raised by it. Accellion’s Chief Marketing
13 Officer Joel York confirmed that Accellion is encouraging its clients to discontinue use
14 of FTA because it does not protect against modern data breaches: “It just wasn’t designed
15 for these types of threats . . . .”13
16
17
18
     10
      ACCELLION, Accellion Responds to Recent FTA Security Incident (Jan. 12, 2021),
19 https://www.accellion.com/company/press-releases/accellion-responds-to-recent-fta-
20 security-incident/ (last visited Feb. 22, 2021).
   11
21    ACCELLION, Press Release, Accellion Provides Update to Recent FTA Security
   Incident (Feb. 1, 2021), https://www.accellion.com/company/press-releases/accellion-
22 provides-update-to-recent-fta-security-incident/ (last visited Feb. 22, 2021).
23   12
       ACCELLION, Accellion FTA, https://www.accellion.com/products/fta/ (last visited Feb.
     22, 2021).
24
     13
25    Jim Brunner & Paul Roberts, Banking, Social Security info of more than 1.4 million
   people exposed in hack involving Washington State Auditor, SEATTLE TIMES (Feb. 3,
26
   2021, 4:57 P.M.), https://www.seattletimes.com/seattle-news/politics/personal-data-of-
27 1-6-million-washington-unemployment-claimants-exposed-in-hack-of-state-auditor/
   (last visited Feb. 22, 2021).
28

                                               -7-
                                     CLASS ACTION COMPLAINT
           Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 8 of 25


 1         30.    Accellion’s Chief Information Security Officer Frank Balonis stated:
 2 “Future exploits of [FTA] . . . are a constant threat. We have encouraged all FTA
 3 customers to migrate to kiteworks for the last three years and have accelerated our FTA
 4 end-of-life plans in light of these attacks. We remain committed to assisting our FTA
 5 customers, but strongly urge them to migrate to kiteworks as soon as possible.”14
 6         31.    Despite knowing that FTA leaves Accellion customers (like Kroger) and
 7 third parties interacting and transacting with its customers (like Plaintiff and Class
 8 Members) exposed to security threats, it continued to offer and transact business with its
 9 customers using the FTA file transfer product.
10         B.     The Accellion Data Breach
11         32.    On December 23, 2020, the inevitable happened: Accellion confirmed to
12 numerous clients that it experienced a massive security breach whereby criminals were
13 able to gain access to sensitive client data via a vulnerability in its FTA platform.15
14         33.    According to reports, the criminals exploited as many as four vulnerabilities
15 in Accellion’s FTA to steal sensitive data files associated with up to 300 of Accellion’s
16 clients, including corporations, law firms, banks, universities, and other entities.
17         34.    With respect to how Accellion’s FTA was compromised, one report
18 indicates:
19         The adversary exploited [the FTA’s] vulnerabilities to install a hitherto
20         unseen Web shell named DEWMODE on the Accellion FTA app and used
           it to exfiltrate data from victim networks. Mandiant’s telemetry shows that
21         DEWMODE is designed to extract a list of available files and associated
22         metadata from a MySQL database on Accellion’s FTA and then download
23
24   14
      ACCELLION, Press Release, Accellion Provides Update to Recent FTA Security
25 Incident (Feb. 1, 2021), https://www.accellion.com/company/press-releases/accellion-
   provides-update-to-recent-fta-security-incident/ (last visited Feb. 22, 2021).
26
   15
      Lucas Ropek, The Accellion Data Breach Seems to Be Getting Bigger, GIZMODO
27
   (Feb. 11, 2021), https://gizmodo.com/the-accellion-data-breach-seems-to-be-getting-
28 bigger-1846250357 (last visited Feb. 22, 2021).

                                             -8-
                                   CLASS ACTION COMPLAINT
                Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 9 of 25


                files from that list via the Web shell. Once the downloads complete, the
 1
                attackers then execute a clean-up routine to erase traces of their activity.16
 2
 3              35.   The criminals, reportedly associated with the well-known Clop ransomware

 4 gang, the FIN11 threat group, and potentially other threat actors, launched the attacks in
 5 mid-December 2020. The attacks continued from at least mid-December 2020 and into
 6 January 2021, as these actors continued to exploit vulnerabilities in the FTA platform.
 7 Following the attacks, the criminals resorted to extortion, threatening Accellion’s clients,
 8 e.g., by email, with making the stolen information publicly available unless ransoms were
         17
 9 paid. In at least a few instances, the criminals carried these threats and published private
10 and confidential information online.
11       36. An example of a message reportedly sent by the criminals to a client of
                                                           18
12 Accellion that was victimized during the breach is below :
13
14
15
16
17
18
19
20
21
     Jai Vljayan, Accellion Data Breach Resulted in Extortion Attempts Against Multiple
     16
22 Victims, DARKREADING (Feb. 22, 2021, 4:50 P.M.),
23 https://www.darkreading.com/attacks-breaches/accellion-data-breach-resulted-in-
   extortion-attempts-against-multiple-victims/d/d-id/1340226 (last visited Feb. 24, 2021).
24
25   17
      Ionut Ilascu, Global Accellion data breaches linked to Clop ransomware gang,
   BLEEPINGCOMPUTER (Feb. 22, 2021, 9:06 A.M.),
26
   https://www.bleepingcomputer.com/news/security/global-accellion-data-breaches-
27 linked-to-clop-ransomware-gang/ (last visited Feb. 22, 2021).
     18
28        Id.

                                                  -9-
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 10 of 25


 1        37.    Accellion has remained in the headlines through early 2021 (and continues
 2 to receive a raft of negative publicity) following its mid-December 2020 disclosure of the
 3 massive Data Breach. The list of groups and clients who used Accellion’s unsecure FTA
 4 product and were impacted by the Data Breach continues to increase.
 5        38.    The list, to date, reportedly includes: Singtel, QIMR Berghofer Medical
 6 Research Institute, the Office of the Washington State Auditor; the law firms Goodwin
 7 Proctor and Jones Day; the University of Colorado; Australia’s financial regulator, the
 8 Australia Securities and Investments Commission; the Reserve Bank of New Zealand;
 9 ABS Group; Danaher; and Fugro.
10        C.     Kroger Announces it was Impacted by the Accellion Data Breach
11        39.    On February 19, 2021, Kroger joined this list, when it publicly confirmed
12 that the Personal Information of Kroger pharmacy customers, along with “certain
13 associates’ HR data . . . and certain money services records,” was compromised in the
14 Data Breach. Kroger specifically identified that customers of Kroger Health and Money
15 Services were impacted.19
16        40.    On its website, Kroger provides the following, in pertinent part20:
17               Information About the Accellion Incident
18        Kroger has confirmed that it was impacted by the data security incident
19        affecting Accellion, Inc. Accellion’s services were used by Kroger, as well as
          many other companies, for third-party secure file transfers. Accellion notified
20        Kroger that an unauthorized person gained access to certain Kroger files by
          exploiting a vulnerability in Accellion’s file transfer service.
21
22
23
     19
      The Kroger Co., Accellion Security Incident Impacts Kroger Family of Companies
24
   Associates and Limited Number of Customers, CISON PR NEWSWIRE (Feb. 19, 2021,
25 4:05 P.M.), https://www.prnewswire.com/news-releases/accellion-security-incident-
   impacts-kroger-family-of-companies-associates-and-limited-number-of-customers-
26
   301231891.html (last visited Feb. 22, 2021).
27 20
      KROGER, Accellion Incident, https://www.kroger.com/i/accellion-incident (last visited
28 Feb. 22, 2021).

                                           - 10 -
                                  CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 11 of 25


          Here are the facts as we understand them: The incident was isolated to
 1        Accellion’s services and did not affect Kroger’s IT systems or any grocery
 2        store systems or data. No credit or debit card (including digital wallet)
          information or customer account passwords were affected by this incident.
 3        After being informed of the incident’s effect on January 23, 2021, Kroger
          discontinued the use of Accellion’s services, reported the incident to federal
 4        law enforcement, and initiated its own forensic investigation to review the
 5        potential scope and impact of the incident.

 6                                     *     *     *
          What information may have been involved?
 7
 8        At this time, based on the information provided by Accellion and our own
          investigation, Kroger believes the categories of affected data may include
 9        certain associates’ HR data, certain pharmacy records, and certain money
10        services records.

11        41.    While little information is currently available about the disclosure of
12 Kroger’s employee and money service customer records, reports indicate that the breach
13 was extensive insofar as its impact on Kroger’s pharmacy customers, including customers
14 of The Little Clinic, Kroger Pharmacies, and Kroger’s family of pharmacies operated by
15 Ralphs Grocery Company and Fred Meyer Stores Inc., all of which are potentially
16 impacted by the Data Breach. Other affiliated pharmacies possibly impacted by the Data
17 Breach include Jay C Food Stores, Dillon Companies, LLC, Baker’s, City Market,
18 Gerbes, King Soopers, Quality Food Centers, Roundy’s Supermarkets, Inc., Copps Food
19 Center Pharmacy, Mariano’s Metro Market, Pick N Save, Harris Teeter, LLC, Smith’s
20 Food and Drug, Fry’s Food Stores, Healthy Options, Inc., Postal Prescription Services,
21 and Kroger Specialty Pharmacy.21
22        42.    According to Kroger, on January 23, 2021 Accellion notified it that an
23 unauthorized person(s) gained access to Kroger’s files containing Plaintiff’s and Class
24 Members’ Personal Information by exploiting a vulnerability in Accellion’s FTA.
25
     21
26   Chris Mayhew, Kroger advises customers of a data breach affecting pharmacy and
   Little Clinic, CINCINATI.COM | THE ENQUIRER (Feb. 19, 2021, 8:34 A.M.),
27
   https://www.cincinnati.com/story/news/2021/02/19/kroger-warns-customers-medical-
28 prescriptions-data-breach/4514664001/ (last visited Feb. 22, 2021).

                                          - 11 -
                                 CLASS ACTION COMPLAINT
                Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 12 of 25


 1              43.   The incident reportedly did not affect Kroger’s IT systems and is isolated to
 2 Accellion’s services. Kroger claims that it has discontinued the use of Accellion’s
 3 services, reported the incident to federal law enforcement, and initiated its own forensic
 4 investigation to review the potential scope and impact of the incident.22
 5              44.   Kroger’s public statement also identifies that it is working to notify and will
 6 offer free credit monitoring to potentially impacted customers.23
 7              D.    Impact of the Data Breach
 8              45.   The actual extent and scope of the impact of the Data Breach on Kroger’s
 9 employees and its pharmacy and money service customers remains uncertain.
10              46.   Kroger has confirmed that it has stopped using Accellion’s services, but
11 unfortunately for Plaintiff and Class Members, the damage is already done.
12              47.   The harm caused to Plaintiff and Class Members by the Data Breach is
13 already apparent. As identified herein, criminal hacker groups already are threatening
14 Accellion’s clients with demands for ransom payments to prevent sensitive Personal
15 Information from being disseminated publicly.
16              48.   Even if companies, like Kroger, that were impacted by the Accellion Data
17 Breach pay these ransoms, there is no guarantee that the criminals making the ransom
18 demands will suddenly act honorably and destroy the sensitive Personal Information. In
19 fact, there is no motivation for them to do so, given the burgeoning market for sensitive
20 Personal Information on the dark web.
21              49.   The breach creates a heightened security concern for Plaintiff and Class
22 Members because SSNs and sensitive health and prescription information was included.
23
24   22
     The Kroger Co., Accellion Security Incident Impacts Kroger Family of Companies
25 Associates and Limited Number of Customers, CISION PR NEWSWIRE (Feb. 19, 2021,
   4:05 P.M.), https://www.prnewswire.com/news-releases/accellion-security-incident-
26
   impacts-kroger-family-of-companies-associates-and-limited-number-of-customers-
27 301231891.html (last visited Feb. 22, 2021).
     23
28        Id.

                                                - 12 -
                                       CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 13 of 25


 1 Theft of SSNs creates a particularly alarming situation for victims because those numbers
 2 cannot easily be replaced. In order to obtain a new number, a breach victim has to
 3 demonstrate ongoing harm from misuse of her SSN, and a new SSN will not be provided
 4 until after the harm has already been suffered by the victim.
 5         50.   Given the highly sensitive nature of SSNs, theft of SSNs in combination
 6 with other personally identifying information (e.g., name, address, date of birth) is akin
 7 to having a master key to the gates of fraudulent activity. Per the United States Attorney
 8 General, Social Security numbers “can be an identity thief’s most valuable piece of
 9 consumer information.”24
10         51.   Accellion had a duty to keep Personal Information confidential and to
11 protect it from unauthorized disclosures. Plaintiff and Class Members provided their
12 Personal Information to Kroger with the common sense understanding that Kroger and
13 any business partners to whom Kroger disclosed the Personal Information (i.e.,
14 Accellion) would comply with their obligations to keep such information confidential
15 and secure from unauthorized disclosures.
16         52.   Accellion’s data security obligations were particularly important given the
17 substantial increase in data breaches—particularly those involving health information—
18 in recent years, which are widely known to the public and to anyone in Accellion’s
19 industry of data collection and transfer.
20         53.   Data breaches are by no means new and they should not be unexpected.
21 These types of attacks should be anticipated by companies that store sensitive and
22
23
24
     24
     Fact Sheet: The Work of the President’s Identity Theft Task Force, DEP’T OF JUSTICE,
25
   (Sept. 19, 2006),
26 https://www.justice.gov/archive/opa/pr/2006/September/06_ag_636.html (last visited
27 Feb. 22, 2021).
28

                                           - 13 -
                                  CLASS ACTION COMPLAINT
             Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 14 of 25


 1 personally identifying information, and these companies must ensure that data privacy
 2 and security is adequate to protect against and prevent known attacks.
 3            54.   It is well known among companies that store sensitive personally identifying
 4 information that sensitive information—like the SSNs and prescription and other health
 5 information stolen in the Data Breach—is valuable and frequently targeted by criminals.
 6 In a recent article, Business Insider noted that “[d]ata breaches are on the rise for all kinds
 7 of businesses, including retailers. . . . Many of them were caused by flaws in . . . systems
 8 either online or in stores.”25
 9            55.   Identity theft victims are frequently required to spend many hours and large
10 amounts of money repairing the impact to their credit. Identity thieves use stolen personal
11 information for a variety of crimes, including credit card fraud, tax fraud, phone or
12 utilities fraud, and bank/finance fraud.
13            56.   There may be a time lag between when sensitive personal information is
14 stolen and when it is used. According to the GAO Report:
15
              [L]aw enforcement officials told us that in some cases, stolen data may be held
16            for up to a year or more before being used to commit identity theft. Further,
17            once stolen data have been sold or posted on the Web, fraudulent use of that
              information may continue for years. As a result, studies that attempt to measure
18            the harm resulting from data breaches cannot necessarily rule out all future
19            harm.26
              57.   With access to an individual’s Personal Information, criminals can do more
20
     than just empty a victim’s bank account—they can also commit all manner of fraud,
21
     including: obtaining a driver’s license or official identification card in the victim’s name
22
     but with the thief’s picture; using the victim’s name and SSN to obtain government
23
24
25   25
      Dennis Green, Mary Hanbury & Aine Cain, If you bought anything from these 19
   companies recently, your data may have been stolen, BUSINESS INSIDER (Nov. 19, 2019,
26
   8:05    A.M.),      https://www.businessinsider.com/data-breaches-retailers-consumer-
27 companies-2019-1 (last visited Feb. 22, 2021).
     26
28        Id. at 29 (emphasis added).

                                                 - 14 -
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 15 of 25


 1 benefits; or, filing a fraudulent tax return using the victim’s information. In addition,
 2 identity thieves may obtain a job using the victim’s SSN, rent a house, or receive medical
 3 services in the victim’s name, and may even give the victim’s personal information to
 4 police during an arrest, resulting in an arrest warrant being issued in the victim’s name. 27
 5         58.   Personal Information is such a valuable commodity to identity thieves that
 6 once the information has been compromised, criminals often trade the information on the
 7 dark web and the “cyber black-market” for years. As a result of recent large-scale data
 8 breaches, identity thieves and cyber criminals have openly posted stolen SSNs and other
 9 Personal Information directly on various illegal websites making the information publicly
10 available, often for a price.
11         59.   A study by Experian found that the “average total cost” of medical identity
12 theft is “about $20,000” per incident, and that a majority of victims of medical identity
13 theft were forced to pay out-of-pocket costs for healthcare they did not receive in order
14 to restore coverage.28 Indeed, data breaches and identity theft have a crippling effect on
15 individuals and detrimentally impact the entire economy as a whole.
16         60.   Medical information is especially valuable to identity thieves. According to
17 a 2012 Nationwide Insurance report, “[a] stolen medical identity has a $50 street value –
18 whereas a stolen social security number, on the other hand, only sells for $1.”29 In fact,
19 the medical industry has experienced disproportionally higher instances of computer theft
20 than any other industry.
21
22   27
      See FEDERAL TRADE COMMISSION, WARNING SIGNS OF IDENTITY THEFT,
23 https://www.identitytheft.gov/Warning-Signs-of-Identity-Theft (last visited Feb. 22,
   2021)
24 28
      See Elinor Mills, Study: Medical identity theft is costly for victims, CNET (Mar. 3,
25 2010, 5:00 A.M.), https://www.cnet.com/news/study-medical-identity-theft-is-costly-
   for-victims (last visited Feb. 22, 2021).
26
   29
      Study: Few Aware of Medical Identity Theft Risk, CLAIMS JOURNAL (June 14, 2012),
27
   http://www.claimsjournal.com/news/national/2012/06/14/208510.htm (last visited Feb.
28 22, 2021).

                                            - 15 -
                                   CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 16 of 25


 1         61.   Despite the known risk of data breaches and the widespread publicity and
 2 industry alerts regarding other notable (similar) data breaches, Accellion failed to take
 3 reasonable steps to adequately protect its systems from being breached and to properly
 4 phase out its unsecure FTA platform, leaving its clients and all persons who provide
 5 sensitive Personal Information to its clients exposed to risk of fraud and identity theft.
 6         62.   Accellion is, and at all relevant times has been, aware that the sensitive
 7 Personal Information it handles and stores in connection with providing its file transfer
 8 services is highly sensitive. As a company that provides file transfer services involving
 9 highly sensitive and identifying information, Accellion is aware of the importance of
10 safeguarding that information and protecting its systems and products from security
11 vulnerabilities.
12         63.   Accellion was aware, or should have been aware, of regulatory and industry
13 guidance regarding data security, and it was alerted to the risk associated with failing to
14 ensure that its file transfer product FTA was adequately secured, or phasing out the
15 platform altogether.
16         64.   Despite the well-known risks of hackers and cybersecurity intrusions,
17 Accellion failed to employ adequate data security measures in connection with offering
18 its file transfer products and services in a meaningful way in order prevent breaches,
19 including the Data Breach.
20         65.   The security flaws inherent to Accellion’s FTA file transfer platform—and
21 continuing to market and sell a platform with known, unpatched security issues—run
22 afoul of industry best practices and standards. Had Accellion adequately protected and
23 secured FTA, or stopped supporting the product when it learned years ago about its
24 vulnerabilities, it could have prevented the Data Breach.
25         66.   Despite the fact that Accellion was on notice of the very real possibility of
26 data theft associated with the FTA platform, it still failed to make necessary changes to
27 the product or to stop offering and supporting it, and permitted a massive intrusion to
28

                                            - 16 -
                                   CLASS ACTION COMPLAINT
           Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 17 of 25


 1 occur that resulted in the FTA platform’s disclosure of Plaintiffs’ and Class members’
 2 Personal Information to criminals.
 3         67.    Accellion permitted Class Members’ Personal Information to be
 4 compromised and disclosed to criminals by failing to take reasonable steps against an
 5 obvious threat.
 6         68.    Industry experts are clear that a data breach is indicative of data security
 7 failures. Indeed, industry-leading research and advisory firm Aite Group has identified
 8 that: “If your data was stolen through a data breach that means you were somewhere out
 9 of compliance” with payment industry data security standards.30
10         69.    As a result of the events detailed herein, Plaintiff and Class Members
11 suffered harm and loss of privacy, and will continue to suffer future harm, resulting from
12 the Data Breach, including but not limited to: invasion of privacy; loss of privacy; loss of
13 control over personal information and identities; fraud and identity theft; unreimbursed
14 losses relating to fraud and identity theft; loss of value and loss of possession and privacy
15 of Personal Information; harm resulting from damaged credit scores and information; loss
16 of time and money preparing for and resolving fraud and identity theft; loss of time and
17 money obtaining protections against future identity theft; and other harm resulting from
18 the unauthorized use or threat of unauthorized exposure of Personal Information.
19         70.    Victims of the Data Breach have likely already experienced harms, which is
20 made clear by news of attempts to exploit this information for money by the hackers
21 responsible for the breach.
22         71.    As a result of Accellion’s failure to ensure that its FTA product was
23 protected and secured, or to phase out the platform upon learning of FTA’s
24 vulnerabilities, the Data Breach occurred. As a result of the Data Breach, Plaintiff and
25
26
     30
      Lisa Baertlein, Chipotle Says Hackers Hit Most Restaurants in Data Breach, REUTERS
27
   (May 26, 2017), http://www.reuters.com/article/us-chipotle-cyber-idUSKBN18M2BY
28 (last visited Feb. 22, 2021).

                                            - 17 -
                                   CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 18 of 25


 1 Class Members’ privacy has been invaded, their Personal Information is now in the hands
 2 of criminals, they face a substantially increased risk of identity theft and fraud, and they
 3 must take immediate and time-consuming action to protect themselves from such identity
 4 theft and fraud.
 5                                  CLASS ALLEGATIONS
 6         72.   Plaintiff brings this action on his own behalf, and on behalf of the following
 7 Class pursuant to Federal Rule of Civil Procedure 23(a) and (b):
 8               Nationwide Class
 9               All residents of the United States whose Personal Information was
10               compromised in the Accellion Data Breach occurring in December
                 2020 and January 2021.
11
12         73.   Excluded from the Class are Accellion and its affiliates, officers, directors,

13 assigns, successors, and the Judge(s) assigned to this case.
14       74.     Numerosity: While the precise number of Class Members has not yet been

15 determined, members of the Class are so numerous that their individual joinder is
16 impracticable, as the proposed Class appears to include many thousands of members who
17 are geographically dispersed.
18       75.    Typicality: Plaintiff’s claims are typical of Class Members’ claims.

19 Plaintiff and all Class Members were injured through Accellion’s uniform misconduct
20 and assert identical claims against Accellion. Accordingly, Plaintiff’s claims are typical
21 of Class Members’ claims.
22       76.   Adequacy: Plaintiff’s interests are aligned with the Class he seeks to

23 represent and has retained counsel with significant experience prosecuting complex class
24 action cases, including cases involving alleged privacy and data security violations.
25 Plaintiff and counsel intend to prosecute this action vigorously. The Class’s interests are
26 well-represented by Plaintiff and undersigned counsel.
27         77.   Superiority: A class action is the superior—and only realistic—mechanism

28 to fairly and efficiently adjudicate Plaintiff’s and other Class Member’s claims. The

                                            - 18 -
                                   CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 19 of 25


 1 injury suffered by each individual Class member is relatively small in comparison to the
 2 burden and expense of individual prosecution of complex and expensive litigation. It
 3 would be very difficult if not impossible for class members individually to effectively
 4 redress Accellion’s wrongdoing. Even if Class Members could afford such individual
 5 litigation, the court system could not. Individualized litigation presents a potential for
 6 inconsistent or contradictory judgments. Individualized litigation increases the delay and
 7 expense to all parties, and to the court system, presented by the complex legal and factual
 8 issues of the case. By contrast, the class action device presents far fewer management
 9 difficulties and provides the benefits of single adjudication, economy of scale, and
10 comprehensive supervision by a single court.
11         78.    Commonality and Predominance: The following questions common to
12 all Class Members predominate over any potential questions affecting individual Class
13 Members:
14          •    whether Accellion engaged in the wrongful conduct alleged herein;
15          •    whether Accellion was negligent or negligent per se;
16          •    whether Accellion’s data security practices and the vulnerabilities of its FTA
17               product resulted in the disclosure of Plaintiff’s and other Class Members’
18               Personal Information;
19          •    whether Accellion violated privacy rights and invaded Plaintiff’s and Class
20               Members’ privacy; and
21          •    whether Plaintiff and Class Members are entitled to damages, equitable
22               relief, or other relief and, if so, in what amount.
23         79.   Given that Accellion has engaged in a common course of conduct as to
24 Plaintiff and the Class, similar or identical injuries and common law and statutory
25 violations are involved, and common questions outweigh any potential individual
26 questions.
27
28

                                            - 19 -
                                   CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 20 of 25


 1                                      CAUSES OF ACTION
 2
                                          COUNT I
 3
                                          Negligence
 4                           (On Behalf of Plaintiff and the Class)
 5         80.   Plaintiff realleges and incorporates all previous allegations as though fully
 6 set forth herein.
 7         81.   Accellion negligently sold its FTA product which it has acknowledged is
 8 vulnerable to security breaches, despite representing that the product could be used
 9 securely for large file transfers.
10         82.   Accellion was entrusted with, stored, and otherwise had access to the
11 Personal Information of Plaintiff and Class Members.
12         83.   Accellion knew, or should have known, of the risks inherent to storing the
13 Personal Information of Plaintiff and Class Members, and to not ensuring that the FTA
14 product was secure. These risks were reasonably foreseeable to Accellion, because
15 Accellion had previously recognized and acknowledged the data security concerns with
16 its FTA product.
17         84.   Accellion owed duties of care to Plaintiff and Class Members whose
18 Personal Information had been entrusted to Accellion.
19         85.   Accellion breached its duties to Plaintiff and Class Members by failing to
20 provide fair, reasonable, or adequate data security in connection with marketing and
21 selling its FTA product. Accellion had a duty to safeguard Plaintiff’s and Class Members’
22 Personal Information and to ensure that its systems and products adequately protected
23 Personal Information. Accellion breached its duty.
24         86.   Accellion’s duty of care arises from its knowledge that its customers, like
25 Kroger, entrust to it highly sensitive Personal Information that Accellion is intended to,
26 and represents that it will, handle securely. Only Accellion was in a position to ensure
27 that its systems and products were sufficient to protect against breaches that exploit its
28 FTA product and the harms that Plaintiff and Class Members have now suffered.

                                            - 20 -
                                   CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 21 of 25


 1         87.    A “special relationship” exists between Accellion, on the one hand, and
 2 Plaintiff and Class Members, on the other hand. Accellion entered into a “special
 3 relationship” with Plaintiff and Class Members by agreeing to accept, store, and have
 4 access to sensitive Personal Information provided by Plaintiff and Class Members to
 5 Accellion’s clients.
 6         88.    But for Accellion’s wrongful and negligent breach of its duties owed to
 7 Plaintiff and Class Members, Plaintiff and Class Members would not have been injured.
 8         89.    Accellion acted with wanton disregard for the security of Plaintiff’s and
 9 Class Members’ Personal Information, especially in light of the fact that for years
10 Accellion warned of the data security concerns relating to the FTA.
11         90.    The injury and harm suffered by Plaintiff and Class Members was the
12 reasonably foreseeable result of Accellion’s breach of its duties. Accellion knew or
13 should have known that it was failing to meet its duties, and that Accellion’s breach would
14 cause Plaintiff and Class Members to experience the foreseeable harms associated with
15 the exposure of their Personal Information.
16         91.    As a direct and proximate result of Accellion’s negligent conduct, Plaintiff
17 and Class Members now face an increased risk of future harm.
18         92.    As a direct and proximate result of Accellion’s negligent conduct, Plaintiff
19 and Class Members have suffered injury and are entitled to damages in an amount to be
20 proven at trial.
                                         COUNT II
21
                                     Negligence Per Se
22                           (On Behalf of Plaintiff and the Class)
23         93.    Plaintiff realleges and incorporates all previous allegations as though fully
24 set forth herein.
25         94.    Pursuant to the Federal Trade Commission Act (15 U.S.C. § 45), Accellion
26 had a duty to provide adequate data security practices, including in connection with its
27 sale of its FTA platform, to safeguard Plaintiff’s and Class Members’ Personal
28 Information.

                                            - 21 -
                                   CLASS ACTION COMPLAINT
           Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 22 of 25


 1         95.    Pursuant to HIPAA (42 U.S.C. § 1302d et. seq.), Accellion had a duty to
 2 implement reasonable safeguards to protect Plaintiff’s and Class Members’ Personal
 3 Information.
 4         96.    Accellion breached its duties to Plaintiff and Class Members under the
 5 Federal Trade Commission Act (15 U.S.C. § 45) and HIPAA (42 U.S.C. § 1302d et. seq.),
 6 among other laws, by failing to provide fair, reasonable, or adequate data security in
 7 connection with the sale and use of the FTA platform in order to safeguard Plaintiff’s and
 8 Class Members’ Personal Information.
 9         97.    Accellion’s failure to comply with applicable laws and regulations
10 constitutes negligence per se.
11         98.    But for Accellion’s wrongful and negligent breach of its duties owed to
12 Plaintiff and Class Members, Plaintiff and Class Members would not have been injured.
13         99.    The injury and harm suffered by Plaintiff and Class Members was the
14 reasonably foreseeable result of Accellion’s breach of its duties. Accellion knew or
15 should have known that it was failing to meet its duties, and that Accellion’s breach would
16 cause Plaintiff and Class Members to experience the foreseeable harms associated with
17 the exposure of their Personal Information.
18         100. As a direct and proximate result of Accellion’s negligent conduct, Plaintiff
19 and Class Members now face an increased risk of future harm. As a direct and proximate
20 result of Accellion’s negligent conduct, Plaintiff and Class Members have suffered injury
21 and are entitled to damages in an amount to be proven at trial.
22                                        COUNT III
23                       Invasion of Privacy (Intrusion Upon Seclusion)
                             (On Behalf of Plaintiff and the Class)
24
           101. Plaintiff realleges and incorporates all previous allegations as though fully
25
     set forth herein.
26
           102. Plaintiff and Class Members had a reasonable expectation of privacy in the
27
     Personal Information that Accellion disclosed without authorization.
28

                                             - 22 -
                                    CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 23 of 25


 1         103. By failing to keep Plaintiff’s and Class Members’ Personal Information safe,
 2 knowingly utilizing the unsecure FTA platform, and disclosing Personal Information to
 3 unauthorized parties for unauthorized use, Accellion unlawfully invaded Plaintiff’s and
 4 Class Members’ privacy by, inter alia:
 5               (a)   intruding into Plaintiff’s and Class Members’ private affairs in a
 6                     manner that would be highly offensive to a reasonable person; and
 7               (b)   invading Plaintiff’s and Class Members’ privacy by improperly using
 8                     their Personal Information properly obtained for a specific purpose
 9                     for another purpose, or disclosing it to some third party;
10               (c)   failing to adequately secure their Personal Information from
11                     disclosure to unauthorized persons;
12               (d)   enabling the disclosure of Plaintiff’s and Class Members’ Personal
13                     Information without consent.
14         104. Accellion knew, or acted with reckless disregard of the fact that, a
15 reasonable person in Plaintiff’s and Class Members’ position would consider its actions
16 highly offensive.
17         105. Accellion knew that its FTA platform was vulnerable to data breaches prior
18 to the Data Breach.
19         106. Defendant invaded Plaintiff’s and Class Members’ right to privacy and
20 intruded into Plaintiff’s and Class Members’ private affairs by disclosing their Personal
21 Information to unauthorized persons without their informed, voluntary, affirmative, and
22 clear consent.
23         107. As a proximate result of such unauthorized disclosures, Plaintiff’s and Class
24 Members’ reasonable expectations of privacy in their Personal Information was unduly
25 frustrated and thwarted. Defendant’s conduct amounted to a serious invasion of
26 Plaintiff’s and Class Members’ protected privacy interests.
27         108. In failing to protect Plaintiff’s and Class Members’ Personal Information,
28 and in disclosing Plaintiff’s and Class Members’ Personal Information, Accellion acted

                                           - 23 -
                                  CLASS ACTION COMPLAINT
          Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 24 of 25


 1 with malice and oppression and in conscious disregard of Plaintiff’s and Class Members’
 2 rights to have such information kept confidential and private.
 3         109. Plaintiff seeks injunctive relief on behalf of the Class, restitution, and all
 4 other damages available under this Count.
 5                                  PRAYER FOR RELIEF
 6         Plaintiff, individually and on behalf of the Class, by and through undersigned
 7 counsel, respectfully requests that the Court grant the following relief:
 8         A.    Certify this case as a class action pursuant to Fed. R. Civ. P. 23, and appoint
 9 Plaintiff as class representative and undersigned counsel as class counsel;
10         B.    Award Plaintiff and Class Members actual and statutory damages to the
11 maximum extent allowable;
12         D.    Award Plaintiff and Class Members pre-judgment and post-judgment
13 interest to the maximum extent allowable;
14         E.    Award Plaintiff and Class Members reasonable attorneys’ fees, costs, and
15 expenses, as allowable;
16         F.    Award Plaintiff and Class Members injunctive and all other equitable relief
17 as allowable; and
18         G.    Award Plaintiff and Class Members such other favorable relief as allowable
19 under law or at equity.
20                                JURY TRIAL DEMANDED
21         Plaintiff hereby demands a trial by jury on all issues so triable.
22
     Dated: February 24, 2021               Respectfully submitted,
23
24                                          /s/ Tina Wolfson
                                            TINA WOLFSON (SBN 174806)
25                                          twolfson@ahdootwolfson.com
                                            ROBERT AHDOOT (SBN 172098)
26                                          rahdoot@ahdootwolfson.com
                                            THEODORE MAYA (SBN 223242)
27                                          tmaya@ahdootwolfson.com
                                            AHDOOT & WOLFSON, PC
28

                                            - 24 -
                                   CLASS ACTION COMPLAINT
     Case 5:21-cv-01353-SVK Document 1 Filed 02/24/21 Page 25 of 25


                                  2600 W. Olive Avenue, Suite 500
 1                                Burbank, CA 91505-4521
                                  Telephone: 310.474.9111
 2                                Facsimile: 310.474.8585
 3
                                  ANDREW W. FERICH*
 4                                aferich@ahdootwolfson.com
                                  AHDOOT & WOLFSON, PC
 5                                201 King of Prussia Road, Suite 650
                                  Radnor, PA 19087
 6                                Telephone: 310.474.9111
                                  Facsimile: 310.474.8585
 7
                                  BEN BARNOW*
 8                                b.barnow@barnowlaw.com
 9                                ERICH P. SCHORK*
                                  e.schork@barnowlaw.com
10                                ANTHONY L. PARKHILL*
                                  aparkhill@barnowlaw.com
11                                BARNOW AND ASSOCIATES, P.C.
                                  205 West Randolph Street, Suite 1630
12                                Chicago, IL 60602
                                  Telephone: 312-621-2000
13                                Facsimile: 312-641-5504
14                                CORNELIUS P. DUKELOW*
                                  cdukelow@abingtonlaw.com
15                                ABINGTON COLE + ELLERY
16                                320 South Boston Avenue, Suite 1130
                                  Tulsa, Oklahoma 74103
17                                Tel. & Fax: 918.588.3400
                                  Toll Free Tel. & Fax: 800.969.6570
18                                www.abingtonlaw.com
19                                Attorneys for Plaintiff and the Proposed Class
20                                * pro hac vice to be filed
21
22
23
24
25
26
27
28

                                   - 25 -
                          CLASS ACTION COMPLAINT
